        Case 2:20-cv-03170-JHS Document 16 Filed 04/22/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


ELLEN EWING,

                        Plaintiff,
                                                              CIVIL ACTION
        v.                                                    NO. 20-3170

THE CITY OF PHILADELPHIA, et al.,

                         Defendants.


                                          ORDER

        AND NOW, this 21st day of April 2021, upon consideration of Plaintiff’s Amended

 Complaint (Doc. No. 6), Defendants’ Motion to Dismiss Plaintiff’s Amended Complaint (Doc.

 No. 8), Plaintiff’s Response to the Motion (Doc. No. 10), Defendants’ Reply to Plaintiff’s

 Response to the Motion (Doc. No. 11), and in accordance with the Opinion of the Court issued

 this day, it is ORDERED as follows:

  1. Defendants’ Motion to Dismiss (Doc. No. 8) Count IV of the Amended Complaint (Doc.

      No. 6) is GRANTED. Count IV of the Amended Complaint is DISMISSED pursuant to

      Federal Rule of Civil Procedure 12(b)(6) for failure to state a claim upon which relief can

      be granted.

  2. Plaintiff is granted leave to file a Second Amended Complaint within twenty-one (21) days

      of this Order.

                                                   BY THE COURT:


                                                   /s/ Joel H. Slomsky_____
                                                   JOEL H. SLOMSKY, J.




                                              1
